

115 HRES 999 IH: Expressing agreement with the statements of the Speaker of the House of Representatives made on July 16, 2018, regarding Russian Federation interference in the 2016 United States elections and related matters.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 999IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Engel submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing agreement with the statements of the Speaker of the House of Representatives made on
			 July 16, 2018, regarding Russian Federation interference in the 2016
			 United States elections and related matters.
	
 Whereas, on July 16, 2018, the Speaker of the House of Representatives stated that there is no question that the Russian Federation interfered in the 2016 United States elections and continues attempts to undermine democracy in the United States and around the world;
 Whereas the Speaker further stated that is not just the finding of the United States intelligence community but also the Permanent Select Committee on Intelligence of the House of Representatives;
 Whereas the Speaker further stated that the President must appreciate that Russia is not an ally of the United States;
 Whereas the Speaker further stated that there is no moral equivalence between the United States and Russia, which remains hostile to our most basic values and ideals; and
 Whereas the Speaker further stated that the United States must be focused on holding Russia accountable and putting an end to its vile attacks on democracy: Now, therefore, be it
	
 That the House of Representatives expresses its agreement with the statements of the Speaker of the House of Representatives made on July 16, 2018, regarding Russian Federation interference in the 2016 United States elections and related matters.
		